IN THE SUPREME COURT OF NORTH CAROLINA

                                   No. 507PA11

                              FILED 12 APRIL 2013

STATE OF NORTH CAROLINA

             v.
DAVID ALLEN CARTER



      On discretionary review pursuant to N.C.G.S. § 7A-31 of a unanimous

decision of the Court of Appeals, ___ N.C. App. ___, 718 S.E.2d 687 (2011), following

an appeal from two judgments entered on 27 May 2010 by Judge W. David Lee in

Superior Court, Iredell County, in which the Court of Appeals found no error in a

judgment following defendant’s conviction for one count of first-degree sexual

offense, but vacated an order requiring defendant to enroll in satellite-based

monitoring and remanded for further proceedings, and reversed defendant’s

conviction for a second count of first-degree sexual offense and ordered a new trial

on that charge. Heard in the Supreme Court on 7 January 2013.


      Roy Cooper, Attorney General, by Anne M. Middleton, Assistant Attorney
      General, for the State-appellant.

      Mark Montgomery for defendant-appellee.


      BEASLEY, Justice.


      In this appeal we consider whether the trial court’s failure to give the jury an

instruction on the lesser-included offense of attempted first-degree sexual offense
                                   STATE V. CARTER

                                   Opinion of the Court



constituted plain error in defendant’s trial for two counts of first-degree sexual

offense. This Court concludes that defendant failed to show plain error under the

standard we set forth in State v. Lawrence, 365 N.C. 506, 723 S.E.2d 326 (2012).

Consequently, we reverse the decision of the Court of Appeals and reinstate the

jury’s verdict and the trial court’s judgment.

      On 13 October 2008, defendant was indicted in Iredell County on two counts

of first-degree statutory sexual offense with a child under the age of thirteen on the

basis of acts alleged to have occurred in June of 2008 with defendant’s eight-year-

old stepdaughter.     Defendant pleaded not guilty to both counts and the case

proceeded to trial.

      At trial the State’s evidence tended to show the following facts. In 2007,

while living with her family in South Carolina, the victim reported to her mother

that defendant had come into her bed while she was asleep, cuddled with her, and

“put his penis in her ‘butt crack.’ ” Her mother did not report the incident. The

family later moved to North Carolina. In August of 2008 the victim again informed

her mother that defendant had sexually abused her. The victim’s mother then took

her to the Dove House Children’s Advocacy Center for a medical examination and

reported the abuse to the police department.

      Tammy Carroll, a Dove House nurse, examined the victim and found a small

anal fissure, which Ms. Carroll described at trial as a tear or erosion attributed to a

trauma to that area. Ms. Carroll explained that a penis inside the “butt crack” or


                                           -2-
                                  STATE V. CARTER

                                  Opinion of the Court



on the “butthole,” or even on the “butt cheeks,” could cause such a fissure, as could

frequent diarrhea or constipation, although there was no evidence of either

condition. While at Dove House the victim also spoke with Julie Gibson, an Iredell

County Sheriff’s Captain and backup forensic interviewer for Dove House, and told

her that defendant “put his penis in [her] butt 50 times.” (Emphasis added.)

      At trial the victim testified and described several incidents in which

defendant put his “doodle” either “on” or “in” her anus in some manner. She stated,

“He took a certain part of his body and stuck it on another part of my body.”

(Emphasis added.) She was then asked, “You said he took a certain part of his body

and stuck it in a certain part of your body,” to which she replied, “Yes.” (Emphasis

added.) She again replied, “Yes,” when the State proffered, “You said he stuck a

certain part of his body which you call his doodle or his penis in a certain part of

your body.” (Emphasis added.) The State asked her to explain how defendant’s

“doodle went, was stuck into [her] bottom,” and she stated, “Well, it would be

between my butt cheeks, as I call it, and like right there over my butthole or hole in

my anus.” (Emphases added.) In providing another description she said, “Well, my

Daddy Dave was pushing his doodle in really, really hard, and for some reason I’m

very, very delicate, and he was pushing it really hard and it would make it feel very

sore and stuff. And sometimes it would feel like it would be bleeding.” (Emphasis

added.) The State later asked the victim if she remembered “drawing a picture” of

defendant placing his penis “in” her “bottom” and she answered affirmatively.


                                          -3-
                                   STATE V. CARTER

                                   Opinion of the Court



(Emphasis added.)     She also demonstrated that she understood the difference

between “in” and “on” by using a checkbook and blank checks and identifying when

the checks were “in” or “on” the checkbook.

      On cross-examination, in response to defendant’s request that she clarify her

testimony that he had put his penis “on [her] butthole,” she stated, “Well, this is a

bad example, but like he would put his doodle between my butt cheeks and it will be

sort of pressing on my butthole.”      (Emphases added.)      She later testified that

defendant put his penis “in” her butt fifty or one hundred times. When defense

counsel asked which it was, she replied, “I’m not sure, but he did do it a lot.”

       Defendant did not request an instruction on attempt. On 27 May 2010, a

jury convicted defendant of (1) first-degree sex offense based on “[i]nsertion of male

sex organ into the mouth of the alleged victim” (File No. 08 CRS 057285) and (2)

first-degree sex offense based on “[i]nsertion of the male sex organ into the anus of

the alleged victim” (File No. 08 CRS 057286). The trial court found defendant to

have a prior record level of I and sentenced him within the presumptive range to

two consecutive terms of 192 to 240 months each. The trial court further required

defendant to register as a sex offender upon his release from prison and ordered

him to enroll in satellite-based monitoring (SBM) for life.

      Defendant appealed both convictions and the order for SBM to the Court of

Appeals, which, in a unanimous opinion, vacated and remanded the SBM order and

held that there was no error with respect to the first offense. The Court of Appeals


                                           -4-
                                   STATE V. CARTER

                                   Opinion of the Court



held, however, that the trial court’s failure to give an instruction on the lesser-

included offense was plain error and granted a new trial with respect to the second

offense. The Court of Appeals based its holding upon the existence of a conflict in

the evidence presented at trial. In explaining its finding of plain error, the Court of

Appeals wrote:

             Although certain portions of [the victim’s] testimony
             tended to show that anal penetration had occurred, her
             statements that [d]efendant put his penis “on” or
             “between my butt cheeks” or that he “pressed against” her
             anus with his penis support an inference to the contrary.
             Moreover, although “evidence that no trauma occurred to
             [the victim] is not sufficient to establish a conflict of
             evidence as to penetration,” Ms. Carroll’s testimony
             indicated that [the victim’s] anal fissure could have
             resulted from attempted, as well as completed, penetration.
             As a result, a jury could rationally have found [d]efendant
             guilty of attempted first-degree sexual offense in File No.
             08 CrS 57286.

State v. Carter, ___ N.C. App. ___, ___, 718 S.E.2d 687, 698 (2011) (third alteration

in original) (internal citation omitted) (emphases added).

      We allowed the State’s petition for discretionary review of the Court of

Appeals’ holding with regard to the conviction for “insertion of the male sex organ

into the anus of the alleged victim.”

      The State’s argument is twofold. First, the State contends that the failure to

give the instruction was not error because the State only needed to prove that

penetration occurred, however slightly, on one occasion in that defendant was only

charged with one count of the offense for multiple acts occurring sometime in June


                                           -5-
                                   STATE V. CARTER

                                   Opinion of the Court



2008. Thus, the victim’s testimony did not raise a contradiction, but only reported

the many different encounters with defendant, and as long as one of those reports

used the word “in,” the instruction is sufficient. Second, the State argues that even

if it was error not to give the instruction, the error was not plain error because it

was not a fundamental error and did not have a probable impact on the jury’s

verdict because the victim did use the word “in” in at least one description of the

alleged events.

         Defendant argues that error occurred because, as the Court of Appeals held,

there was some evidence from which the jury could reasonably find him guilty of the

attempt. He further argues that the jury probably would have found him guilty of

attempt if given the option, because the victim’s repeated use of the word “on,”

coupled with Ms. Carroll’s testimony that the observed trauma likely came from

contact “on” the anus or cheeks, resulted in weak evidence of penetration and thus

it would have been possible for the jury to conclude that only one encounter

occurred. But this rationale is inconsistent with the plain error standard set by this

Court.

         We now hold that the Court of Appeals misconstrued the plain error

standard. This Court recently clarified the plain error standard in Lawrence:

               For error to constitute plain error, a defendant must
               demonstrate that a fundamental error occurred at trial.
               To show that an error was fundamental, a defendant
               must establish prejudice—that, after examination of the
               entire record, the error had a probable impact on the


                                           -6-
                                  STATE V. CARTER

                                  Opinion of the Court



             jury’s finding that the defendant was guilty. Moreover,
             because plain error is to be applied cautiously and only in
             the exceptional case, the error will often be one that
             seriously affect[s] the fairness, integrity or public
             reputation of judicial proceedings.

Lawrence, 365 N.C. at 518, 723 S.E.2d at 334 (alteration in original) (citations and

internal quotation marks omitted). The necessary examination is whether there

was a “probable impact” on the verdict, not a possible one. Id. (emphasis added). In

other words, the inquiry is whether the defendant has shown that, “absent the

error, the jury probably would have returned a different verdict.” Id. at 519, 723

S.E.2d at 335. Thus, the Court of Appeals’ consideration of what the jury “could

rationally have found,” Carter, ___ N.C. App. at ___, 718 S.E.2d at 698 (emphasis

added), was improper.

      It is not necessary to engage in a discussion of whether an instruction on

attempt should have been provided because defendant failed to show that any such

error was prejudicial. Even if we were to agree with defendant that there is an

inconsistency in the victim’s testimony regarding whether defendant placed his

penis “on” or “in” her anus, defendant still fails to meet his burden under Lawrence.

      To establish a “probable impact” in this case, defendant would have to show

that the jury would have disregarded any portions of the victim’s testimony stating

that he put his penis “in” her anus in favor of those instances in which she said “on.”

Yet the Court of Appeals itself found that the evidence of penetration was sufficient

to support a verdict of guilty on the completed offense. See Carter, ___ N.C. App. at

                                          -7-
                                   STATE V. CARTER

                                   Opinion of the Court



___, 718 S.E.2d at 693. Defendant has not shown that “the jury probably would

have returned a different verdict” if the trial court had provided the attempt

instruction. Lawrence, 365 N.C. at 519, 723 S.E.2d at 335. It therefore cannot be

said that defendant was prejudiced by the failure to give the instruction under the

plain error standard, even if failure to give the instruction was error.

      Because defendant has failed to carry his burden, we hold that the trial

court’s instructions do not rise to the level of plain error. Accordingly, the decision

of the Court of Appeals is reversed.


      REVERSED.




                                           -8-